Title: James Madison to James Monroe, 29 June 1829
From: Madison, James
To: Monroe, James


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 June 29. 1829
                            
                        
                        
                        I have this moment recd. yours of the 25th., and having a casual oppy. to the P. O. this evening shall get
                            an answr. into the mail tomorrow morning. The 10th. of July is as you suppose the day for the Meeting of the Visitors, and
                            I shall look for you here in due time. It ought to be on the 8th. at the latest. I am glad to find you so successful in
                            overcoming the successive attacks on your health. That on mine is not yet entirely subdued; and I am not without
                            apprehensions that some of its remaining symptoms may prove so obstinate as not to permit me to accompany you to the
                            University. This I wd. regret on every acct. & the more so as I was a defaulter at the last Session of the Board.
                        As I take for granted the approaching marriage of yr. Gd. Daughter has the concurrence of you all, we offer in
                            advance our congratulations on the joyous event. In haste always yours
                        
                        
                            
                                James Madison
                            
                        
                    